Citation Nr: 1011383	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-07 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by chronic sinus congestion with headaches, including 
sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1978 to 
February 2005.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In May 2007, the appellant testified at a hearing before a 
Decision Review Officer.  In January 2010, he withdrew his 
request for a Board hearing.  

The issues on appeal originally included entitlement to 
service connection for a bilateral knee disability.  Before 
the matter was certified to the Board, in a December 2007 
rating decision, the RO granted service connection for 
degenerative arthritis with medial meniscus tears, both 
knees, and assigned an initial 10 percent disability rating, 
effective March 1, 2005.  The Board finds that the grant of 
service connection for this disability constitutes a full 
award of the benefit sought on appeal.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Absent any 
indication that the appellant has disagreed with the initial 
disability rating or effective date assigned, those matters 
are not before the Board.  Id.

As set forth below, a remand of this matter is required.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for a disability 
manifested by chronic sinus congestion with headaches, 
including sinusitis.  His service medical records show that 
in January 1983, he sought treatment for a cold, headaches, 
and draining ears.  The assessment was sinusitis/upper 
respiratory infection.  He was treated with antibiotics.  

The remaining service treatment records, however, are 
entirely negative for complaints or findings of sinusitis.  
At periodic examinations conducted in February 1985, July 
1989, February 1995, April 1997, and April 2001, the 
appellant's sinuses were found to be normal on clinical 
evaluation.  Additionally, on Reports of Medical history 
completed by the appellant in February 1985, February 1995, 
April 1997, and April 2001, he denied sinusitis.  

A March 2004 service treatment record shows that the 
appellant's medications included daily Flonase, although no 
associated condition, including sinusitis, was noted.  

At the appellant's September 2004 military retirement 
examination, he denied having sinusitis and no sinus 
abnormality was identified on clinical evaluation.  

In connection with his separation from service, the appellant 
submitted an original application for VA compensation 
benefits, seeking service connection for multiple 
disabilities, including sinusitis.  In connection with his 
claims, the appellant underwent VA medical examination in 
November 2004, at which he reported that approximately ten 
years prior, he began experiencing sinus congestion, 
rhinorrhea, headaches, and plugged ears and sought medical 
treatment.  He was advised that he had sinusitis and was 
prescribed Flonase.  He indicated that his symptoms 
thereafter resolved and he stopped taking Flonase.  Recently, 
however, he again started having problems with sinusitis 
congestion and headaches and was reevaluated for sinusitis 
and placed on Flonase.  He indicated that he continued to use 
Flonase daily with excellent results.  On examination, the 
appellant exhibited mild frontal and maxillary tenderness 
with palpation.  A sinus series performed in October 2004 
showed that the appellant's paranasal sinuses were clear and 
well aerated.  The radiologist's impression was no evidence 
of paranasal sinus disease.  Nonetheless, the VA medical 
examiner diagnosed the appellant as having "recurrent 
sinusitis with headaches, episodic, found."  

The post-service record on appeal includes VA clinical 
records, dated from February 2006 to April 2007.  These 
records are entirely silent for a diagnosis of sinusitis, 
although the appellant's medications include Lisinopril for 
allergies.  In February 2007, he was treated for complaints 
of sinus problems with nasal drip and pain around the eyes.  
The diagnosis was upper respiratory tract infection.  

At a May 2007 hearing, the appellant testified that in 
January 2007, he had been treated for a severe sinus problem 
at the El Paso VA outpatient clinic.  He indicated that he 
had been prescribed antibiotics and nasal spray.  He 
indicated that his symptoms had been recurring every two to 
three months.  He indicated that he had been told that he had 
sinusitis.  He also indicated that his problem appeared to be 
seasonal.  

The appellant again underwent VA medical examination in 
November 2007, at which he reported having had chronic head 
congestion since 1998.  His current symptoms included nasal 
discharge and difficulty breathing, particularly in his left 
nostril.  On examination, the sinuses were nontender.  There 
was bilateral enlargement of the turbinates at 10 percent 
obstruction.  A CT scan of the sinuses showed no polyps, 
thickening of the membranes, or fluid.  There was some 
swelling of the turbinates.  The diagnoses included 
sinusitis, not found.  No other upper respiratory condition, 
however, was identified.  

The RO has denied the appellant's claim on the basis that he 
does not currently exhibit sinusitis.  The Board finds, 
however, that the medical evidence of record is unclear, 
including as to whether the appellant currently exhibits any 
other upper respiratory condition which had its inception 
during service.  

As discussed above, a VA medical examiner diagnosed the 
appellant as having sinusitis in November 2004.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).  Unfortunately, 
however, the basis for the examiner's diagnosis is unclear, 
given that an October 2004 sinus series showed no evidence of 
paranasal sinus disease.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 302 (2008) (discussing guiding factors to be used 
in evaluating the probative value of medical opinion 
evidence, including whether it is based upon sufficient facts 
or data).  

The record on appeal also includes a more recent VA medical 
examination, conducted in November 2007.  The examiner noted 
that a CT scan of the sinuses showed swelling of the 
turbinates, but no polyps, thickening of the membranes, or 
fluid.  The diagnoses was sinusitis, not found.  Though the 
examiner appears to have based his conclusion on the CT of 
the sinuses, he failed to indicate whether the appellant 
exhibited any other upper respiratory disability to account 
for his symptoms of chronic congestion.  

The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In this case, the Board finds 
that the nature and etiology of the appellant's reported 
chronic congestion is unclear.  Because the record on appeal 
contains insufficient medical evidence to make a decision on 
the claim, another examination is necessary.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2008); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2007).

Additionally, the record on appeal appears to be incomplete.  
The appellant reports receiving treatment for sinusitis at 
the El Paso VA outpatient clinic in January 2007.  Complete 
records from that facility have not been associated with the 
claims folder.  The must be corrected on remand.  See 38 
C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant 
records from a Federal department or agency and may only end 
efforts to obtain such records if it is concluded that the 
records sought do not exist or that further attempts to 
obtain them would be futile).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA 
outpatient clinic in El Paso, Texas, and 
request clinical records pertaining to 
the appellant for the period from 
November 2006 to January 2007, and from 
April 2007 to the present.  

2.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
any current disability manifested by 
chronic sinus congestion with headaches.  
The claims folder must be provided to the 
examiner for review in connection with 
the examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should identify all 
upper respiratory symptoms evident on 
examination and provide a diagnosis to 
account for such symptoms, if any.  The 
examiner should also provide an opinion, 
with supporting rationale, as to the 
whether it is at least as likely as not 
that that any current upper respiratory 
disability evident on examination is 
causally related to the appellant's 
active service or any incident therein.  

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the appellant's 
claim, considering all the evidence of 
record.  If the claim remains denied, he 
and his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


